Summit County, No. 16913. This cause is pending before the court as an appeal from the Court of Appeals for Summit County. Upon consideration of the motion of amici curiae, Ohio Hospital Association and Ohio State Medical Association, to present oral argument within the time allotted to appellees,
IT IS ORDERED by the court that the motion of amici curiae, Ohio Hospital Association and Ohio State Medical Association, to present oral argument within the time allotted to appellees be, and hereby is, granted.